Title: From George Washington to William Pearce, 1 May 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia May 1st 1796.
        
        Your letter of the 24th Ulto has been received, and I am sorry to find by it that the drought still continued with you. On this day week there was a very good rain here, and on wednesday following a great deal fell; but the weather has been windy, cold and disagreeable ever since—notwithstanding which, the Grain and grass in these parts look extremely well.
        I am glad to find that you were, at the date of your letter, so near the completion of Corn-planting; and hope, if you have had the late rains, that it will have come up well, for I think this happens best when it is planted dry, & rains come after.
        I wrote you on friday last (and put the letter under cover to Mr Lear) informing you, that the Seeds were arrived at last; at George Town: and expressing an earnest wish that the Peas & Chiccory might be got into the ground as soon as possible and that the Peas, as they were of two distinct sorts—might be seperately, and distinctly sown. I wished also, that the Chiccory might be sown as convenient to the Stables at the different farms, as fit ground could be obtained; as it was designed to be cut and fed green to the work horses. The Winter vetch must be carefully preserved till autumn, as that is the season for sowing it.
        I am sorry to find that flour continues to depreciate in price; but the present cause for this is, the dispute in the House of Representatives respecting the provisions for carry the British Treaty into effect; which has, for sometime past, occasioned a suspension in purchasing, shipping, & the Insurance of all sorts of property: but as the discussion is now brought to a close, it is to be hoped, and expected, that matters will recover their former tone again. At any rate, I will risque there getting worse, rather than take the present Alexandria price for my flour: but I repeat what I have said in former letters, that I will take 15 dollars, at 6 months credit.
        By a letter which I received from Mr Robt Lewis (dated in Alexandria, the 21st of last month) he informs me that he had left for, and on my acct, in the hands of Messrs Bennett & Watts, of that place, the Sum of Forty pounds; which it would be proper you should receive, and place it with the sum he paid into your own hands.
        
        I am surprized to find by the Reports so few calves produced from my stock. Does it proceed from indifferent Bulls, or the Want of them. Be it either, or from any other cause, a remedy should be applied. and I wish the same with respect to the Rams, as the number of my Lambs are not equal to what they formerly were.
        I would have you again stir up the pride of Cyrus; that he may be the fitter for my purposes against I come home; sometime before which (that is as soon as I shall be able to fix on the time) I will direct him to be taken into the house, and clothes to be made for him. In the meanwhile, get him a strong horn comb and direct him to keep his head well combed, that the hair, or wool may grow long. I wish you well and am Your friend
        
          Go: Washington
        
        
          P.S. By a Vessel which says she will sail from hence to Alexa. on Wednesday next, I shall send two dozn Windsor Chairs which the Captn has promised to land as he passes Mount Vernon. Let them be put in the New Room.
        
      